Title: From George Washington to Jonathan Trumbull, Sr., 14 January 1783
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir
                            Head Quarters Janry 14th 1783
                        
                        I enclose a Letter from Major Tallmadge to Your Excellency which came under a flying seal to my hands; the
                            observations contained in it appear to be highly worthy of consideration.
                        The importance of absolutely cutting off all manner of commerce & illicit intercourse with the Enemy
                            is so great, and at the same time so obvious, that I conceive it only necessary to recommend the subject, without
                            enlarging upon it; in order to engage Your Excellency to use Your utmost endeavours to effect a purpose of such
                            interesting consequence to the Public. I have the honor to be With perfect respect Your Excellencys Most Obedient Servant
                        
                            Go: Washington
                        
                    